      Case 2:19-cv-00829-JCM-NJK Document 39
                                          38 Filed 06/08/20
                                                   06/04/20 Page 1 of 4




 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   THE LAW OFFICES OF KRISTINA
     WILDEVELD & ASSOCIATES
 3   550 E. Charleston Blvd, Suite A
 4   Las Vegas, NV 89104
     Tel. (702) 222-0007
 5   Fax. (702) 222-0001
     Email: Lisa@VeldLaw.com
 6
     Attorneys for Plaintiff Victor Robinson
 7
8
 9                                UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
12   VICTOR ROBINSON,                                        Case No. 2:19-cv-00829-JCM-NJK
13
                    Plaintiff,                                 PLAINTIFF’S MOTION FOR ONE
14                                                             DAY EXTENSION OF TIME TO FILE
           v.                                                  RESPONSE TO MOTION FOR
15                                                             SUMMARY JUDGMENT [ECF 30]
16   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT ET AL.,                                        (FOURTH REQUEST)
17
                    Defendants.
18
19
            COMES NOW the Plaintiff, Victor Robinson, by and through his counsel, Lisa Rasmussen of
20
     the Law Offices of Kristina Wildeveld & Associates, and hereby moves this Court for an order
21
     extending the time to file his Response to the Defendant’s Motion for Summary Judgment, ECF
22
     number 30, one additional day to June 4, 2020. This Motion is based upon the following:
23
            1. The undersigned previously sought an order authorizing the complaint to be filed on or
24
25              before June 3, 2020.

26          2. The undersigned’s Internet service went out at approximately 11:00 pm on June 3, 2020.

27              The document was filed at 1:00 a.m. on today’s date. Accordingly, and additional one
28              day extension of time is requested to ensure that the Response is timely filed.


                                                      1
      Case 2:19-cv-00829-JCM-NJK Document 39
                                          38 Filed 06/08/20
                                                   06/04/20 Page 2 of 4




 1
            3. This request is not made for the purpose of delay.
 2
            4. This is the fourth request for an extension of time. This request brings the total time
 3
                extended to 32 days.
 4
            Wherefore, it is respectfully requested that this Court enter an order authorizing Plaintiff to
 5
 6   file his response to the Defendants’ Motion for Summary Judgment on or before June 4, 2020, an

 7   additional one-day extension of time. A proposed order is attached.

8           DATED this 4th day of June 2020,
 9
10                                The Law Offices of Kristina Wildeveld & Associates,

11                                By:    /s/ Lisa A. Rasmussen
                                  LISA A. RASMUSSEN, ESQ.
12                                Nevada Bar No. 7491
13                                Attorneys for Plaintiff Victor Robinson

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
      Case 2:19-cv-00829-JCM-NJK Document 39
                                          38 Filed 06/08/20
                                                   06/04/20 Page 3 of 4




 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that I served a copy of the foregoing:          MOTION FOR ONE DAY
 3   EXTENSION OF TIME TO FILE RESPONSE TO MOTION FOR SUMMARY JUDGMENT upon
 4   all parties registered for and receiving CM/ECF service in this case, including, but not limited to the
 5   following person on this 4th day of June, 2020.
 6
            Mr. Craig Anderson, Esq.
 7
            Counsel for Defendants
8
                                                 /s/ Lisa A. Rasmussen
 9                                         __________________________________________
10                                               LISA A. RASMUSSEN, ESQ.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
      Case 2:19-cv-00829-JCM-NJK Document 39
                                          38 Filed 06/08/20
                                                   06/04/20 Page 4 of 4




 1
 2                               UNITED STATES DISTRICT COURT
 3                                     DISTRICT OF NEVADA
 4
 5   VICTOR ROBINSON,                                    Case No. 2:19-cv-00829-JCM-NJK

 6                 Plaintiff,                              ORDER GRANTING MOTION FOR
 7                                                         EXTENSION OF TIME TO RESPOND
           v.                                              TO MOTION FOR SUMMARY
8                                                          JUDGMENT
     LAS VEGAS METROPOLITAN POLICE
 9   DEPARTMENT ET AL.,
10
                   Defendants.
11
12
13          Upon Plaintiff’s unopposed Motion for an additional one-day extension of time to file a

14   response to the Defendants’ Motion for Summary Judgment [ECF 30], and good cause appearing,

15          IT IS HEREBY ORDERED that the Motion is GRANTED and Plaintiff shall file his response

16   to Defendant’s Motion for Summary Judgment on or before June 3, 2020.
17                 June 8, 2020.
            Dated: ______________
18
19                                             _______________________________________
                                               The Honorable James C. Mahan
20                                             United States District Judge
21
22
23
24
25
26
27
28


                                                   4
